UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6846


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES JUNIOR LOCKLEAR, a/k/a Ron,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:09-cr-00101-BO-1; 7:11-cv-00031-BO)


Submitted:   November 15, 2011            Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Junior Locklear, Appellant Pro Se. J. Frank Bradsher,
Seth Morgan, Wood, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Junior Locklear seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order    is     not    appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this     standard        by      demonstrating          that

reasonable       jurists     would    find     that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies      relief      on   procedural       grounds,        the       prisoner      must

demonstrate      both    that   the    dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently       reviewed      the    record       and    conclude     that

Locklear has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with    oral     argument     because      the       facts      and    legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3